Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  140817-24(76)                                                                                        Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices


  IRON MOUNTAIN INFORMATION
  MANAGEMENT, INC.,
           Plaintiff-Appellant,
                                                                    SC: 140817
  v                                                                 COA: 291579
                                                                    Washtenaw CC: 09-001208-AS
  ROBERT NAFTALY, DOUGLAS ROBERTS,
  FREDERICK MORGAN, and STATE TAX
  COMMISSION,
           Defendants-Appellees,
  and

  JAMES RUSHTON and PITTSFIELD CHARTER
  TOWNSHIP,
             Defendants.
  _________________________________________


        On order of the Chief Justice, the motion by the American Civil Liberties Fund of
  Michigan for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2010                    _________________________________________
                                                                               Clerk